STATE OF MICHIGAN

                           COURT OF APPEALS



CATHLEEN MARIE CRUCHON,                                      UNPUBLISHED
                                                             May 24, 2016
             Plaintiff-Appellee/Cross-Appellant,

v                                                            No. 326522
                                                             Macomb Circuit Court
BARO MINI STORAGE,                                           LC No. 2014-000998-NO

             Defendant-Appellant/Cross-
             Appellee,

and

NEW IMAGE LANDSCAPE LLC,

             Defendant.


Before: MURPHY, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in result only.

                                                   /s/ Amy Ronayne Krause




                                            -1-